Citation Nr: 1045354	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  07-24 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a cardiovascular 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 1963 to May 1965.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 decision of the Indianapolis, Indiana 
Regional Office (RO) of the Department of Veterans Affairs (VA) 
which denied the benefits on appeal.

For the reasons discussed below, the claim for service connection 
for a cardiovascular disorder is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition 
of the Veteran's appeal has been obtained.

2.  Bilateral hearing loss was first shown many years after the 
Veteran's active duty and has not been shown to be causally or 
etiologically related to such service.  


CONCLUSION OF LAW

Bilateral sensorineural hearing loss was not incurred in or 
aggravated in active service, nor may it be presumed to have been 
so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1153 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.385 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the Veteran's claim for service connection.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2010).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of disability; 
and (5) effective date.  See 38 U.S.C. § 5103(a); see also 
Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Compliance 
with the first Quartuccio element requires notice of these five 
elements.  See id.  

In the current appeal, a letter furnished to the Veteran in April 
2006, prior to the initial adjudication (and denial) of his claim 
for service connection for bilateral hearing loss in August 2006, 
satisfied the VCAA notice requirements.  Indeed, in this regard, 
the Board notes that, in the substantive appeal which was 
received at the RO in July 2007, the Veteran asserted that he has 
hearing loss as a result of in-service acoustic trauma.  Clearly, 
the Veteran understands the need for evidence of an association 
between a current hearing loss disability and his active duty.  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA treatment records 
have been obtained, to the extent possible.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that any 
additional evidence relevant to the issue on appeal exists.  
Thus, further efforts to obtain records would be futile.  

Further, with regard to the Veteran's claims for bilateral 
hearing loss, a VA medical opinion was obtained in July 2006.  
When VA undertakes to provide a VA examination or obtain a VA 
opinion it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the VA opinion obtained in this case is adequate 
as it was predicated on a full reading of the Veteran's claims 
file and the statements of the appellant.  The report also 
provided a complete rationale for the opinion and summarized the 
pertinent evidence of record.  Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008) (the probative value of a medical opinion comes 
from when it is the factually accurate, fully articulated, and 
sound reasoning for the conclusion, not the mere fact that the 
claims file was reviewed).  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issues on appeal has been met.  
38 C.F.R. § 3.159(c)(4).  

The available medical evidence is sufficient for an adequate 
determination.  There has been substantial compliance with all 
pertinent VA law and regulations.  To move forward with the claim 
would not cause any prejudice to the Veteran.  

Law and Analysis

In this case, the Veteran contends that his current hearing loss 
is due to noise exposure in service.  He reports having worked as 
a firing range instructor and contends that he was exposed to 
hazardous noise at that time.

Applicable law provides that service connection may be granted 
for a disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Service connection may 
also be granted for certain chronic diseases, such as organic 
diseases of the nervous system, when the disease is manifested to 
a compensable degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes that a disease was 
incurred in service.  38 C.F.R. § 3.303(d).  The term 'active 
military, naval, or air service' includes active duty, any period 
of active duty for training during which the individual concerned 
was disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
training during which the individual concerned was disabled or 
died from an injury incurred or aggravated in line of duty.  38 
U.S.C.A. § 101(24) (West 2001).

Thus, in order to establish service connection, a claimant must 
generally submit (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay testimony, 
of service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus or relationship between the 
current disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered a disability when a Veteran's 
auditory thresholds (puretone decibel loss) in one of the 
frequencies 500, 1000, 2000, 3000 and 4000-Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least three of 
the above mentioned frequencies are 26 decibels or greater; or 
when a Veteran's speech recognition scores, using the Maryland 
CNC Test, are less than 94 percent.  38 C.F.R. § 3.385 (2010).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay assertions may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  See also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).

Here, the Veteran's form DD 214 indicates that he was an armor 
crewman and received a marksman badge (M-1 rifle).  

A review of the service treatment records shows no evidence of 
hearing loss upon service entrance in May 1963.  A service 
entrance examination report shows a score of 15/15 bilaterally on 
a spoken voice test.  Discharge records also show no evidence of 
treatment for or complaints of hearing impairment of any kind.  
An April 1965 service audiological examination revealed puretone 
thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
(0)15
(10)20
(5)15
X
(0)5
LEFT
(0)15
(10)20
(5)15
X
(5)10

Thus, the discharge report did not indicate any hearing 
impairment.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) 
(stipulating that "the threshold for normal hearing is from 0 to 
20 dB [decibels], and [that] higher threshold levels indicate 
some degree of hearing loss").  [NOTE: Prior to November 1967, 
audiometric results were reported in standards set forth by the 
American Standards Association (ASA).  Those are the figures on 
the left of each column and are in parentheses.  Since November 
1, 1967, those standards have been set by the International 
Standards Organization (ISO)-American National Standards 
Institute (ANSI).  In order to facilitate data comparison, the 
ASA standards have been converted to ISO-ANSI standards and are 
represented by the figures not in parentheses.]  

The first competent evidence of a hearing loss disability is 
dated in July 2004.  Specifically, audiological testing completed 
at that time in regards to the Veteran's application for a 
commercial driver's license, provided puretone thresholds were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
60
X
X
LEFT
10
15
55
X
X

Puretone threshold averages were 32 decibels in the right ear and 
27 decibels in the left.  The diagnosis was moderately severe 
hearing loss.

In July 2006, the Veteran was afforded a VA audiological 
examination.  The Veteran reported noise exposure in service from 
his work on a rifle team and both prior to, and after, service 
from his work in a factory and as a truck driver.  He denied a 
history of tinnitus or ear infection.  Audiological testing 
showed puretone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
70
80
90
LEFT
40
45
65
75
75

Puretone threshold averages were 69 decibels in the right ear and 
65 decibels in the left.  Word recognition scores were 88 percent 
in the right ear and 96 percent in the left ear.  The examiner 
diagnosed bilateral sensorinerual hearing loss and opined that 
the hearing loss was not caused by or the result of acoustic 
trauma in service.  In this regard, the examiner remarked that 
the Veteran's hearing loss was within normal limits upon service 
discharge.  

The Board notes that the Veteran has bilateral hearing loss by VA 
standards.  38 C.F.R. § 3.385.  The Board observes and finds 
credible the Veteran's contentions that he had noise exposure in 
service, and currently has hearing loss.  See Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) (lay testimony may 
establish the presence of tinnitus because ringing in the ears is 
capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 
469-70 (1994) (holding that a lay witness is competent to testify 
to that which the witness has actually observed and is within the 
realm of his personal knowledge).  However, the question remains 
as to whether the Veteran's current bilateral hearing loss is 
related to military service.  See Pond, 12 Vet. App. 341.

As noted earlier herein, service records show no evidence of any 
treatment for or complaints of hearing loss during service.  
Additionally, there is no credible evidence of bilateral hearing 
loss until 2004, nearly 40 years after service discharge.  The 
absence of bilateral hearing loss in the service treatment 
records or of persistent symptoms of the disorder at separation, 
along with the first evidence of hearing loss being many years 
later, constitutes negative evidence tending to disprove the 
assertion that the Veteran was disabled from any disease or 
injury during service.  See Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (evidence of a prolonged period without 
medical complaint can be considered as a factor, along with other 
factors concerning the veteran's health and medical treatment 
during and after military service).  Moreover, the evidence does 
not show, and the Veteran does not contend, that he has 
experienced hearing loss since service.

Upon review, the Board finds that the 2006 VA examiner's medical 
opinion probative as it is based on a complete review of the 
claims file and the accurate history provided therein and 
provides a thorough opinion based on that review and on the 
medical findings of record.  Madden v. Brown, 125 F.3d 1477, 1481 
(Fed. Cir. 1997) (holding that the Board must assess the 
credibility and probative value of the medical evidence in the 
record); see also Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(holding that the Board may appropriately favor the opinion of 
one competent medical authority over another); Prejean v. West, 
13 Vet. App. 444, 448-9 (2000) (holding that factors for 
assessing the probative value of a medical opinion included the 
physician's access to the claims file and the thoroughness and 
detail of the opinion); see also Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993) (holding that the probative value of medical 
opinion evidence is based on the personal examination of the 
patient, the knowledge and skill in analyzing the data, and the 
medical conclusion reached).  Additionally, the Board finds the 
VA examiner's opinion is fully supported by the evidence of 
record showing no hearing loss in service or for many years 
thereafter.

The Board notes that the only evidence in the claims file 
alleging that the Veteran's current hearing loss is related to 
service consists of the Veteran's own statements.  It is well 
settled, however, that laypersons without medical training, such 
as the Veteran, are not qualified to render medical opinions 
regarding matters such as diagnosis of disease, which call for 
specialized medical knowledge.  See Espiritu v. Derwinski, supra; 
see also 38 C.F.R. § 3.159 (2009).  The Veteran's statements are 
accordingly lacking in probative value.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claims of service connection 
for bilateral hearing loss.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991).  Thus, the claims must be denied.


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

Although further delay is regrettable, additional development is 
necessary to adjudicate the remaining issue on appeal.  
Accordingly, further appellate consideration will be deferred and 
this case remanded for action as described below.

The Veteran contends that his current cardiovascular disorder 
pre-existed service and was aggravated thereby.  More 
specifically, he avers that he has had a heart murmur since 
childhood which was aggravated by service and which caused his 
current heart condition.  In July 2007, the Veteran stated that 
he believed his heart attack was due to the pressure that he felt 
that he was under while serving as an instructor during service.  

However, the Board notes no treatment records pertaining to a 
heart attack have been obtained and associated with the claims 
file.  The Veteran has referenced potentially available relevant 
treatment records, and it does not appear from the record that 
such records have been requested or obtained.  The RO should 
obtain these records and associate them with the claims file, in 
accordance with VA's duty to assist.  In this regard, the Veteran 
should be afforded an opportunity to submit other records that 
may be relevant to his claim.  

In this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a claim 
are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  Moreover, the Veterans Claims Assistance Act of 
2000 (VCAA) specifically provides that the duty to assist 
requires that these records be considered in the adjudication of 
the veteran's claims.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 
and 5126, and codified as amended at 5102, 5103, 5106 and 5107 
(West 2002).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should take appropriate steps 
to contact the Veteran and request that he 
identify all VA and non-VA healthcare 
providers, other than those already 
associated with the claims folder, that have 
treated him since service for a 
cardiovascular disorder, to include a heart 
attack.

The aid of the Veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative results, 
that fact should clearly be documented in the 
claims file, and the Veteran should be 
informed in writing.  

All such post-service treatment records that 
are available should be associated with the 
claims folder.  

2.  Only if additional, relevant records are 
obtained (pursuant to paragraph 1 of this 
Remand) reflecting a current cardiovascular 
disorder, the AMC/RO should schedule the 
Veteran for an appropriate VA examination in 
order to determine the etiology of his 
cardiovascular disorder.  All indicated tests 
and studies are to be performed.  The claims 
folder must be made available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the examination 
report.

The examiner is requested to provide an 
opinion as to the following:

(A) 	Did a cardiovascular disorder (to 
include one manifested by a heart murmur) 
clearly and unmistakably preexist the 
Veteran's military service?  (In answering 
this question, the examiner should 
specifically address the Veteran's 
contentions that he has had a heart murmur 
since childhood.) 

(B)	If so, did this preexisting 
cardiovascular disorder increase in 
severity during his active military 
service?  (In answering this question, the 
examiner should specifically address the 
Veteran's contention that service 
aggravated his heart condition.  The 
examiner should also consider evidence of 
in-service treatment for syncope and 
possible epilepsy.)  

(C)	If, in the alternative, it is 
determined the Veteran did not have a 
preexisting cardiovascular disorder when he 
entered the military, is it at least as 
likely as not (50 percent or more probable) 
that his currently diagnosed cardiovascular 
disorder is otherwise directly related to 
his military service?  (In answering this 
question, the examiner should address the 
evidence of in-service treatment for 
syncope and possible epilepsy.)

A complete rationale should be provided for 
all opinions given.  The opinions should be 
based on examination findings, historical 
records, and medical principles.  The 
examiner should fully articulate a sound 
reasoning for all conclusions made.  

3.  The Veteran must be given adequate notice 
of the date and place of the requested 
examination.  The Veteran is hereby advised 
that failure to report for a scheduled VA 
examination without good cause shown may have 
adverse effects on his claim.

4.  Following completion of the foregoing, the 
RO/AMC must review the claims folder and 
ensure that all of the foregoing development 
has been conducted and completed in full.  In 
particular, for any examination conducted 
pursuant to this Remand, the RO should 
determine whether the examiner has responded 
to all questions posed.  If not, the report 
must be returned for corrective action.  38 
C.F.R. § 4.2 (2010).

5.  After the requested development has been 
completed, the RO/AMC should readjudicate the 
merits of the claim for service connection for 
a cardiovascular disorder, based on all the 
evidence of record, including any additional 
information obtained as a result of this 
remand, and all governing legal authority.  If 
the benefit sought on appeal remains denied, 
the Veteran and his representative should be 
furnished a supplemental statement of the case 
and given the opportunity to respond thereto. 

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2009).  He has the right to submit additional 
evidence and argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


